Case: 4:18-cv-01741-HEA Doc. #: 65 Filed: 10/30/20 Page: 1 of 16 PageID #: 3462




                      UNITED STATES DISTRICT COURT
                      EASTERN DISTRICT OF MISSOURI
                            EASTERN DIVISION

POST HOLDINGS, INC. and               )
POST FOODS, LLC,                      )
                                      )
      Plaintiff, Counter-Defendants,  )
                                      )
         vs.                          )             Case No. 4:18CV1741HEA
                                      )
LIBERTY MUTUAL FIRE INSURANCE )
COMPANY,                              )
                                      )
       Defendants, Counter-Plaintiff. )

                     OPINION, MEMORANDUM AND ORDER

      This matter is before the Court on Cross Motions for Summary Judgment,

[Doc. No.’s 36-Plaintiff and 54-Defendant]. The parties oppose the respective

motions. For the following reasons, Defendant’s Motion will be granted.

                              Facts and Background

      Liberty Mutual Fire Insurance Company is an insurance company that is

incorporated in Wisconsin and maintains its principal place of business in Boston,

Massachusetts. Post Holdings and Post Foods are incorporated in Missouri and

maintain their principal place of business in St. Louis, Missouri.

      Liberty Mutual issued two Policies to Post Holdings, Inc., as first Named

Insured. Those Policies also name Post Foods, LLC, as one of several additional
Case: 4:18-cv-01741-HEA Doc. #: 65 Filed: 10/30/20 Page: 2 of 16 PageID #: 3463




Named Insureds. The first Policy, TB2-641-444457-034, was effective from

October 1, 2014, to October 1, 2015. The first Policy was then renewed, TB2-641-

444457-035, for the policy period of October 1, 2015, to October 1, 2016. Post

Holdings and Post Foods are each a "Named Insured" under the Policies. The

Policies are valid and binding contracts between Liberty Mutual and Post.

       The Policies include the following coverage grant:

SECTION I – COVERAGES

COVERAGE A – BODILY INJURY AND PROPERTY DAMAGE

LIABILITY

1. Insuring Agreement

a. We will pay those sums that the insured becomes legally obligated
to pay as damages because of "bodily injury" or "property damage"
to which this insurance applies. We will have the right and duty to
defend the insured against any "suit" seeking those damages.

However, we will have no duty to defend the insured against any

"suit" seeking damages for "bodily injury" or "property damage" to
which this insurance does not apply. We may, at our discretion,
investigate any "occurrence" and settle any claim or "suit" that may result. [. . . ]

b. This insurance applies to "bodily injury" and "property damage"

only if:

(1) The "bodily injury" or "property damage" is caused by an
"occurrence" that takes place in the "coverage territory" [… ]

c. "Bodily injury" or "property damage" which occurs during the


                                           2
Case: 4:18-cv-01741-HEA Doc. #: 65 Filed: 10/30/20 Page: 3 of 16 PageID #: 3464




policy period and was not, prior to the policy period, known to have occurred by
any insured listed under Paragraph 1. of Section

      II – Who Is An Insured or any "employee" authorized by you to
give or receive notice of an "occurrence" or claim, includes any
continuation, change or resumption of that "bodily injury" or
"property damage" after the end of the policy period.

d. "Bodily injury" or "property damage" will be deemed to have been
known to have occurred at the earliest time when any insured listed
under Paragraph 1. of Section II – Who Is An Insured or any
"employee" authorized by you to give or receive notice of an
"occurrence" or claim:

(1) Reports all, or any part, of the "bodily injury" or "property
damage" to us or any other insurer.

(2) Receives a written or verbal demand or claim for damages
because of the "bodily injury" or "property damage"; or

(3) Becomes aware by any other means that "bodily injury" or
"property damage" has occurred or has begun to occur.

***
      The Policies cover "'damages because of 'bodily injury' . . . caused by an

'occurrence'”

      The Policies contain the following exclusions:

2. Exclusions

This insurance does not apply to:

a. Expected Or Intended Injury

"Bodily injury" or "property damage" expected or intended from
the standpoint of the insured. This exclusion does not apply to
"bodily injury" resulting from the use of reasonable force to protect
persons or property.
                                           3
Case: 4:18-cv-01741-HEA Doc. #: 65 Filed: 10/30/20 Page: 4 of 16 PageID #: 3465




The Policies contain the following conditions:

SECTION IV – COMMERCIAL GENERAL LIABILITY CONDITIONS

2. Duties In The Event Of Occurrence, Offense, Claim or Suit

a. You must see to it that we are notified as soon as practicable of an
"occurrence" or an offense which may result in a claim. To the
extent possible, notice should include:

(1) How, when and where the "occurrence" or offense took
Place;

(2) The names and addresses of any injured persons and
witnesses; and

(3) The nature and location of any injury or damage arising out
of the "occurrence" or offense.

b. If a claim is made or "suit" is brought against any insured, you
must:

(1) Immediately record the specifics of the claim or "suit" and
the date received; and

(2) Notify us as soon as practicable.

You must see to it that we receive written notice of the claim or
"suit" as soon as practicable.

c. You and any other involved insured must:

(1) Immediately send us copies of any demands, notices,
summonses or legal papers received in connection with the
claim or "suit";

(2) Authorize us to obtain records and other information;

***
                                          4
Case: 4:18-cv-01741-HEA Doc. #: 65 Filed: 10/30/20 Page: 5 of 16 PageID #: 3466




d. No insured will, except at that insured's own cost, voluntarily make
a payment, assume any obligation, or incur any expense, other than
for first aid, without our consent.

3. Legal Action Against Us

No person or organization has a right under this Coverage Part:

***

b. To sue us on this Coverage Part unless all of its terms have been fully
complied with.


10. The Policies define "bodily injury" as:

a. Bodily injury, sickness or disease sustained by a person, including death
resulting from any of these at any time; and

b. Mental anguish, shock or humiliation arising out of injury as defined in
paragraph a. above. Mental anguish means any type of mental or
emotional illness or distress.

      "Occurrence" is defined as an "accident, including continuous or repeated

exposure to substantially the same general harmful conditions."

      On August 29, 2016, underlying claimants Debbie Krommenhock and

Stephen Hadley filed a putative class action against Post Foods in the United States

District Court for the Northern District of California, captioned Debbie

Krommenhock, et al. v. Post Foods LLC, No. 16-cv-04958 (N.D. Cal.) (the

"Krommenhock Suit"). On November 14, 2016, the plaintiffs in the Krommenhock

Suit filed a First Amended Complaint. On September 14, 2017, the plaintiffs in the


                                          5
Case: 4:18-cv-01741-HEA Doc. #: 65 Filed: 10/30/20 Page: 6 of 16 PageID #: 3467




Krommenhock Suit filed a Second Amended Complaint ("Second Amended

Complaint").

      The original Complaint, First Amended Complaint, and Second Amended

Complaint do not differ in any manner that is material to Liberty Mutual's duty to

defend under the Policies.

      The Krommenhock Suit is a class action brought on behalf of California

consumers. Post's legal counsel has testified that the Krommenhock Suit is a

"consumer fraud class action" and that the typical claim submitted by Post

under commercial general liability policies was a "broken tooth" claim made by a

cereal eater.

      The Krommenhock Suit alleges causes of action under California's False

Advertising Law ("FAL"), Consumer Legal Remedies Act ("CLRA"), Unfair

Competition Law ("UCL"), and causes of action for breaches of express and

implied warranties. The Complaint alleges that Post "manufactures, markets and

sells a wide variety of breakfast cereals." It claims that many of Post's cereals

"contain high amounts of sugar, such that their regular consumption is likely to

contribute to excess added sugar consumption and, thereby, increased risk for and

contraction of chronic disease." The Complaint alleges Post "actively maintains a

policy and practice of labeling high-sugar cereals . . . with various health and




                                           6
Case: 4:18-cv-01741-HEA Doc. #: 65 Filed: 10/30/20 Page: 7 of 16 PageID #: 3468




wellness claims that suggest the cereals are healthy, when they are not." The

Complaint collects a lengthy, non-exclusive list of allegedly misleading

statements made in the labeling of dozens of Post cereals. The Complaint then

alleges that Post affirmatively misrepresents that its cereals promote bodily health,

because the sugar content in those cereals is "highly likely to contribute" to

"increased risk for, and actual contraction of, chronic disease, substantially

harming both the human digestive system and overall human health." The

Complaint alleges when buying Post cereals, the plaintiffs were seeking to

buy those that were "healthy to consume," but Post's misrepresentations induced

them to buy "products [that] are not healthy . . . instead their consumption

increases the risk of CHD, stroke, and other morbidity." It alleges that the

plaintiffs would not have bought the cereals but for the misrepresentations, and that

"Post cereals and granolas cost more than similar products without misleading

labeling, and would have cost less absent the misleading health and wellness

claims." The Complaint alleges that, as a result of Post's practices, the named

plaintiffs themselves "suffered bodily injury in the form of increased risk of CHD,

stroke, and other morbidity." Krommenhock also alleges that the consumption of

Post cereals "contribute[s] to excess added sugar consumption, and thereby

increased risk for, and actual contraction of, chronic disease, substantially harming

. . . overall human health."


                                           7
Case: 4:18-cv-01741-HEA Doc. #: 65 Filed: 10/30/20 Page: 8 of 16 PageID #: 3469




       The Complaint pleads five causes of action. The plaintiffs seek damages in

the form of restitution and disgorgement by Post of "funds that may have been

acquired by means of any act or practice declared by this Court to be an unlawful,

unfair, or fraudulent business act or practice, untrue or misleading advertising, or a

violation of the UCL, FAL, or CLRA." The Krommenhock plaintiffs also seek

"[a]n Order requiring Post to pay all statutory, compensatory, and punitive

damages permitted under the causes of action alleged herein." The plaintiffs do not

specifically plead that they are seeking damages for their alleged "increased risk of

. . . bodily injury."

       On September 8, 2016, Post initially tendered a claim ("Claim") to Liberty

Mutual for coverage in connection with the Krommenhock Suit. Liberty Mutual

sent a letter dated December 16, 2016 to Jeanie Wescott, Director of Risk

Management for Post Holdings ("Claim Withdrawal Agreement"), in which

Liberty Mutual set forth in detail the bases for its analysis that coverage

was unavailable under the Policies and requested that Post withdraw its tender of

the Claim.

       Post made no changes to the Claim Withdrawal Agreement, nor did it seek

any clarification or ask Liberty Mutual any follow-up questions regarding any part

of it before signing.




                                           8
Case: 4:18-cv-01741-HEA Doc. #: 65 Filed: 10/30/20 Page: 9 of 16 PageID #: 3470




      Jill Bollettieri, Vice President and General Counsel for Post Consumer

Brands signed the Claim Withdrawal Agreement, dating it December 19, 2016.

Above Ms. Bollettieri's signature, the Claim Withdrawal Agreement states, "As a

duly authorized representative of Post Holdings, Inc. and Post Foods, LLC, the

undersigned agrees to the terms set forth in this letter."

      The Claim Withdrawal Agreement states that "[t]his letter memorializes

Liberty Mutual's analysis and Post's agreement to withdraw its tender of the Claim,

subject to each party's continued reservation of all rights under the Policies." The

Claim Withdrawal Agreement states, "[i]f anything in this letter is inconsistent

with your understanding of our agreement, please let me know immediately." The

Claim Withdrawal Agreement also states that Liberty Mutual:

      understands that Post has accepted Liberty Mutual's evaluation and
      conclusion regarding the Claim and that Post agrees to, and hereby does,
      withdraw its tender of the Claim to Liberty Mutual under the Policies. In
      light of Post's withdrawal of the Claim, both Liberty Mutual and Post agree
      and acknowledge that no case, controversy, or other dispute presently exists
      between them with regard to the Claim.

      The Claim Withdrawal Agreement further states:

      Accordingly, while the Claim remains withdrawn, the parties agree
      that neither party will bring a declaratory judgment action or any
      other proceeding, seeking adjudication of their rights and
      obligations under the Policies with respect to the Claim. Both
      parties further agree and acknowledge that all rights under such
      Policies and at law remain fully reserved, and that Post's present
      decision to withdraw its tender of the Claim shall be without
      prejudice to Post's right to re-tender the Claim at a future date for
      re-evaluation by Liberty Mutual, should the allegations in the
                                           9
Case: 4:18-cv-01741-HEA Doc. #: 65 Filed: 10/30/20 Page: 10 of 16 PageID #: 3471




      Complaint filed in the Krommenhock Suit be amended further, or
      to the extent circumstances regarding the Claim otherwise
      materially change.

      Post did not contact Liberty Mutual in connection with the Krommenhock

Suit between December 19, 2016 and October 10, 2018, including when the

Second Amended Complaint was filed on September 14, 2017.

      On October 10, 2018, Post tendered the Claim for a second time via a letter

("2018 Tender Letter") to Liberty Mutual. The letter enclosed a copy of the

Second Amended Complaint, which had been filed on September 14, 2017, as well

as a draft complaint against Liberty Mutual. The letter requested that Liberty

Mutual let Post know in writing by October 26, 2018 whether Liberty would agree

to reimburse Post for past Krommenhock defense costs and to defend Post Foods in

Krommenhock prospectively.

      Post filed the complaint in the instant action, Post Holdings, Inc. v. Liberty

Mut.Fire Ins. Co., No. 18-cv-01741, two days later.

      Ms. Bollettieri declares that her understanding of the Agreement was that

both parties were reserving all rights and were foregoing a legal fight about the

issues for the time being, and the Agreement allowed either party to change their

mind at any time because it reserved all rights to both parties. She further declares

that when she signed the Agreement, Krommenhock was in the early stages and

Motions to Dismiss were pending. At the time, Post did not know if Krommenhock


                                          10
Case: 4:18-cv-01741-HEA Doc. #: 65 Filed: 10/30/20 Page: 11 of 16 PageID #: 3472




would be dismissed or if it would be a significant case. If it would be dismissed,

Post would not have wanted to waste the resources on pursuing coverage that

would not have justified the cost. The case, however, went forward, at significant

cost to Post. Additionally, Travelers sued Post in February 2017, seeking a

declaratory judgment under a commercial general liability policy substantially

similar if not identical to the Liberty Mutual policies at issue in this litigation.

Eventually, the case against Travelers settled in early October 2018, and Post

decided that, following the dismissal of the Travelers lawsuit, it now had the time,

resources, and reasons to pursue Liberty Mutual, which it did by filing this lawsuit.

Finally, Post did not engage outside counsel with insurance experience to advise it

on coverage until after Travelers filed its lawsuit in February 2017. Post’s view of

the strength of its case changed between December 2016 and October 2018.

      Ms. Bollettieri testified in her deposition that when the Agreement states that

“Liberty Mutual understands that Post has accepted Liberty Mutual’s evaluation

and conclusion regarding the Claim,” Post understood that to be a statement that

Post “understood that was Liberty’s position.”

                                    Legal Standard

      The standard applicable to summary judgment motions is well settled.

Pursuant to Federal Rule of Civil Procedure 56(a), a court may grant a motion for

summary judgment if all of the information before the court shows “there is no


                                            11
Case: 4:18-cv-01741-HEA Doc. #: 65 Filed: 10/30/20 Page: 12 of 16 PageID #: 3473




genuine dispute as to any material fact and the moving party is entitled to judgment

as a matter of law.” See Celotex Corp. v. Catrett, 477 U.S. 317, 322 (1986).

      The initial burden is placed on the moving party. City of Mt. Pleasant, Iowa

v. Associated Elec. Co-op., Inc., 838 F.2d 268, 273 (8th Cir. 1988) (the moving

party has the burden of clearly establishing the non-existence of any genuine issue

of fact that is material to a judgment in its favor). Once this burden is discharged, if

the record shows that no genuine dispute exists, the burden then shifts to the non-

moving party who must set forth affirmative evidence and specific facts showing

there is a genuine dispute on a material factual issue. Anderson v. Liberty Lobby,

Inc., 477 U.S. 242, 249 (1986).

      Once the burden shifts, the non-moving party may not rest on the allegations

in its pleadings, but by affidavit and other evidence must set forth specific facts

showing that a genuine issue of material fact exists. Fed. R. Civ. P. 56(c); Herring

v. Canada Life Assur. Co., 207 F.3d 1026, 1029 (8th Cir. 2000); Allen v. Entergy

Corp., 181 F.3d 902, 904 (8th Cir. 1999).

                                      Discussion

      Missouri law applies to this diversity insurance dispute. The interpretation of

an insurance policy is a question of law. Interstate Bakeries Corp. v. OneBeacon

Ins. Co., 686 F.3d 539, 543 (8th Cir. 2012) (quotation omitted). “An insurer's duty

to defend a suit arises if there is potential or even possible liability to pay based


                                           12
Case: 4:18-cv-01741-HEA Doc. #: 65 Filed: 10/30/20 Page: 13 of 16 PageID #: 3474




upon the facts at the outset of the case. McCormack Baron Mgmt. Servs., Inc. v.

Am. Guar. & Liab. Ins. Co., 989 S.W.2d 168, 170 (Mo. 1999). The duty to defend

is analyzed by comparing the language of the policy with the allegations in the

complaint, and if the complaint alleges facts that merely give rise to a potential

claim within coverage, the insurer has a duty to defend. Id. at 170-71.” Argonaut

Great Cent. Ins. Co. v. Lincoln Cty., Missouri, 952 F.3d 992, 995–96 (8th Cir.

2020). “Although Missouri law favors insured parties by determining an insurer's

duty to defend based on whether certain facts ‘give rise to a claim potentially

within the policy's coverage,’ see McCormack, 989 S.W.2d at 170 (emphasis

added), use of the word “potentially” does not render boundless the duty to defend.

Interstate Bakeries Corp., 686 F.3d at 544.

      The determinative issue is whether the Krommenhock Suit alleges “bodily

injury” such that the duty to defend is triggered. The Policies define "bodily

injury" as: Bodily injury, sickness or disease sustained by a person, including death

resulting from any of these at any time; and Mental anguish, shock or humiliation

arising out of the bodily injury.

      Although the Krommenhock Suit contains references to “bodily injury,”

upon analysis, it is abundantly clear that no “bodily injury” is alleged to have been

sustained by the Krommenhock plaintiffs. The allegations in the underlying suit

detail that there is a chance someone eating the sugary cereals may develop certain


                                          13
Case: 4:18-cv-01741-HEA Doc. #: 65 Filed: 10/30/20 Page: 14 of 16 PageID #: 3475




conditions as a result, but nowhere contained in the allegations do the

Krommenhock plaintiffs claim they have actually suffered any of the potential

conditions. Critically, Plaintiff fails to identify any claim in the underlying

complaints that explicitly allege bodily injury sustained by the Krommenhock

plaintiffs. The underlying descriptive allegations of the possible harms of sugary

cereal recited by a plaintiff cannot be converted into possible, but not asserted,

cause of action. These assertions in the complaint without a claim the

Krommenhock plaintiffs actually experienced the adverse effects of the cereal is

not sufficient to give rise to the duty to defend.

      The Krommenhock suit contains a count pursuant to the California Consumer

Legal Remedies Act (“CCLRA”). Plaintiff argues that the CCLRA allows recovery

for bodily damages: "[a]ny consumer who suffers any damage . . . may bring an

action against that person to recover or obtain . . . (1) Actual damages." Cal. Civ.

Code § 1780(a). Plaintiff contends that this provision gives rise to a request for

damages for bodily injury. Plaintiff, however, cannot overcome the lack of any

allegations that the underlying plaintiffs claim any damages related to bodily injury

they actually sustained, even though bodily injury could fall within the statutory

definition.

      Likewise, even assuming, arguendo, that the Krommenhock suit allegations

of potential bodily injury and increased risk of injury or emotional injury, the


                                           14
Case: 4:18-cv-01741-HEA Doc. #: 65 Filed: 10/30/20 Page: 15 of 16 PageID #: 3476




policy does not cover emotional damages unless they result from bodily injury.

Missouri courts have concluded that the common meaning of the phrase “bodily

injury” “refers to physical conditions of the body and excludes mental suffering or

emotional distress.” Citizens Ins. Co. of Am. v. Leiendecker, 962 S.W.2d 446, 454

(Mo. Ct. App. 1998) (citing cases); American Family Mut. Ins. Co. v. Wagner, No.

05-4394-CVC-NKL, 2007 WL 1029004, at *3 (W.D. Mo. Mar. 29, 2007)

(“emotional injuries are not considered bodily injuries within the meaning of the

policy unless they arise from bodily injuries; i.e., unless the emotional distress was

caused by some physical injury”). The Policies include within the definition of the

term “bodily injury” to specifically cover “mental anguish or other mental injury”

only if it is caused by the “bodily injury.” “From this definition, a reasonable

person placed in the position of the insured would have understood the term

“bodily injury” to exclude coverage for any and all emotion type injuries, including

any physical symptoms that might be caused by or tied to the emotional injury,

unless the emotional injury was caused by actual physical bodily contact.” Heacker

v. Am. Family Mut. Ins. Co., No. 09-4270-CV-W-GAF, 2011 WL 124301, at *8

(W.D. Mo. Jan. 14, 2011), aff'd sub nom. Heacker v. Safeco Ins. Co. of Am., 676

F.3d 724 (8th Cir. 2012); State Farm Fire & Cas. Co. v. Dado's Cafe, Inc., 421 F.

Supp. 3d 720, 726 (E.D. Mo. 2019).




                                          15
Case: 4:18-cv-01741-HEA Doc. #: 65 Filed: 10/30/20 Page: 16 of 16 PageID #: 3477




      Because there are no claims for bodily injury in the underlying suit within

the terms of the Policies, Defendants owe no duty to defend Plaintiff. Plaintiff

agrees that absent a duty to defend, there is no duty to indemnify.

                                    Conclusion

      Based upon the foregoing analysis, the record establishes that the underlying

Krommenhock suit contains no claim for bodily injury within the policies at issue

and Defendant is entitled to judgment as a matter of law. Defendant has no duty to

defend or indemnify Plaintiff connection with the Krommenhock Suit under the

Policies.

      Accordingly,

      IT IS HEREBY ORDERED that Plaintiff’s Motion for Partial Summary

Judgment on Liability, [Doc. No. 36], is denied.

      IT IS FURTHER ORDERED that Defendant’s Motion for Summary

Judgment, [Doc. No. 54] is granted.

      A separate judgment is entered this date.

      Dated this 30th day of October, 2020.




                                       ________________________________
                                          HENRY EDWARD AUTREY
                                       UNITED STATES DISTRICT JUDGE


                                         16
